OPINION
By GEIGER, J.
The petitions in these cases are identical with No. 3174, with the exception of the offices which the relators were occupying prior to their dismissal. These differences are of no consequence in the determination of the case.
The petitions state, in substance, that the relator “was duly appointed” and that “he is still the lawful incumbent of said position” and other allegations are made as to continuance in office and final discharge.
The answers by the respondent are identical with those heretofore noted in Nos. 3168 and 3174.
None of the petitions make the allegations which the Court in the case of State ex Lynch, 136 Oh St 417, at page 420, has stated to be necessary steps to consummating a provisional appointment.
Counsel for relator have taken the position that the allegation in the petition that he “was duly appointed” and “is still a lawful incumbent” is *261sufficient to support the claim that all things necessary to consummate such “due” appointment have been carried out.
This being an action in mandamus, there must be, upon the part of the relator, a clear showing of his right to the relief sought. He does not make this clear showing unless and until he shows that he has complied with the essential provisions of the statute which complete his appointment, among them being the three necessary steps pointed out in the case last alluded to.
Judgment of the Court below reversed. Writ of mandamus denied.
HORNBECK, PJ. & BARNES, J., concur.